MILLS, Judge.
Calloway appeals from a final order of the Florida Parole and Probation Commission (Commission) establishing his presumptive parole release date (PPRD). We affirm.
The Commission properly calculated Calloway’s salient factor score of two (2) based on the age of his first conviction and his prior conviction for DWI. See Florida Administrative Code Rule 23-19.04(l)(b).
Aggravation was properly applied in establishing his PPRD because Calloway committed his present offense of conviction while on probation for a previous crime. Florida Administrative Code Rule 23-19.-03(l)(b).
The offenses for which Calloway was on probation could not be used in calculating his salient factor score since adjudication of guilt was withheld. Florida Administrative Code 23-19.04(l)(a).
McCORD and SHIVERS, JJ., concur.